Citation Nr: 0110671	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-24 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO decision that denied service connection 
for PTSD and also denied a TDIU rating.  In December 1997, 
the Board remanded the case for further development of the 
evidence.


REMAND

The RO denied the veteran's claim, for service connection for 
PTSD, based on absence of a verified service stressor.  See 
38 C.F.R. § 3.304(f).  He had active duty in the Marine 
Corps, including service in Vietnam.  Existing records do not 
verify combat service.  He alleges various service stressors, 
including being a prisoner of war (POW) in Vietnam, but these 
stressors have not been verified.  The Board's last remand, 
in part, directed that an attempt be made to verify alleged 
stressors through the office of the Commandant of the Marine 
Corps, and such effort was to be made regardless of whether 
the veteran responded to a request for additional details of 
service stressors.  The RO did not comply with this part of 
the remand instructions, and thus another remand is required 
for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Following the Board's last remand, a July 2000 letter from 
the RO requested information from the veteran regarding 
stressor events.  The letter also asked him for information 
regarding treatment he had had for a psychiatric disorder.  
The veteran failed to respond to the letter.  The RO ordered 
a VA examination which was scheduled for November 2000, and 
the veteran failed to report.  The VA has a duty to assist 
the veteran in development of his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 114 Stat. 2096 
(2000).  However, the duty to assist is not a one way street.  
Wood v. Derwinski, 1 Vet.App. 190 (1991).

After the last remand, the RO obtained Social Security 
Administration records.  One of those records is a November 
1998 psychological evaluation, conducted for the 
Massachusetts Rehabilitation Commission by Susan Colcher, 
PhD, and the report notes that the veteran's claimed he had 
been hospitalized on three occasions in the past (although he 
could not remember when) and that he was currently being 
treated at the Brockton VA Medical Center.  This report 
identifies some ongoing VA medical records, and such should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In sum, another remand is required on the claim for service 
connection for PTSD, so that the RO can attempt stressor 
verification as ordered by the last remand, and so that 
identified VA treatment records can be obtained.  As the case 
must be remanded for these reasons, the veteran should be 
given another opportunity to supply stressor and treatment 
information, and, if a stressor is verified, undergo a VA 
PTSD examination.

The veteran also claims a TDIU rating, but appellate review 
of that claim must be deferred until resolution of the claim 
for service connection for PTSD.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's VA psychiatric treatment records 
from the Brockton VA Medical Center.

2.  The RO should give the veteran another 
opportunity to submit information as to 
all other past VA or non-VA psychiatric 
treatment.  If he identifies additional 
treatment records, such should be obtained 
by the RO.  The RO should also give the 
veteran another opportunity to submit 
details of claimed service stressors for 
PTSD.

3.  Regardless of whether or not the 
veteran responds to the request for 
additional stressor information, the RO 
should forward information which is of 
record (including a summary of alleged 
stressors, copies of his service personnel 
record, and any other records relevant to 
the PTSD claim) to the office of the 
Commandant of the Marine Corps, and that 
office should be requested to attempt 
verification of service stressors.  If the 
Marine Corps is unable to verify stressors 
from the information provided by the 
veteran, a statement to this effect from 
the Marine Corps should be placed in the 
file. 

4.  If, and only if, a service stressor is 
verified, the RO should give the veteran 
another opportunity to undergo a VA 
examination to diagnose or rule out PTSD.  
The claims folder must be provided to and 
reviewed by the examiner, and the 
examination report should note such has 
been accomplished.  Any diagnosis of PTSD 
must be in accordance with DSM-IV.  If 
PTSD is diagnosed, the doctor should 
clearly identify the reported stressors 
which are deemed to be the cause of the 
condition, and the doctor should explain 
why such stressors are sufficient for the 
diagnosis under the standards of DSM-IV.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD, 
and the claim for a TDIU rating.  If the 
claims remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the issues remanded by the Board.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


